Order, entered November 16, 1967, unanimously modified, on the law, without costs or disbursements, the motion denied, the appointment of the guardian ad litem vacated and the matter remanded to Special Term, Part XII, for proceedings to complete service on the infant defendant in accordance with CPLR 309. The court was without power to appoint a guardian ad litem since jurisdiction was not acquired by service on the infant alone. (CPLR — Provisions; Crouter v. Crouter, 133 N. Y. 55, 61.) Concur — Botein, P. J., Stevens, Eager, Tilzer and Rabin, JJ.